Title: To James Madison from Benjamin Mills, 13 October 1816
From: Mills, Benjamin
To: Madison, James


        
          Sir,
          Paris Keny. October 13th. 1816
        
        On the death of the Honble. Harry Innis it becomes necessary again to fill the office of District Judge of the United States, which has become vacated by his decease.
        Permit me, Sir, earnestly to reccomend Robert Trimble esqr. of this State as a proper person to fill that vacancy. Having from the time that he, and myself pursued our academical studies together been his intimate acquaintance, and for many years viewed his course while I practised beside him at the bar, I am enabled to say that his willingness to accept affords a singular choice to fill that office; for I have no hesitation in believing that he would prove an ornament to the bench of the supreme Court of the United States, if he could be placed even there.
        His character however does not rest on my testimony only. The State, of which he is a citizen has borne the most honorable evidence of his integrity, his capacity and his legal acquirements. He served about two years on the bench of the Supreme Court of this State, where he acquitted himself with credit, and to the regret of almost every legal character, resigned the office, because the emoluments were entirely inadequate to the labors of the Station. Since that period without even his knowledge he has been twice commissioned a judge of that Court and on one of these occasions was appointed cheif ⟨execut⟩tiv⟨e⟩ of the State. These offers he declined to accept for the same reasons which had occasioned him first to resign. And the loss of him on that bench has been deeply felt & sincerely regretted.
        I lament that my lack of acquaintance with almost every department, will entitle my reccom⟨en⟩dation to little weight, even if it might be of any value to those; with whom I am intimately acquain⟨t⟩ed. I can however refer to Mr. Graham of the Department of State, and Thomas Dougherty esq Clerk of the House of Representatives, for the credit to which my statement is entitled and these gentlemen are no doubt acquainted with the

character of the person, whom I have attempted to reccommend. I am, Sir, with respect Your Obt. Servt.
        
          Benjamin Mills
        
      